BUFFINGTON, Circuit Judge
(dissenting in part). In a suit between these same parties, the Supreme Court of Pennsylvania, in Graff Furnace Co. v. Scranton Coal Co., 244 Pa. 592, 91 Atl. 508, construed the deeds under which the plaintiff claimed, and held that the plaintiff had never acquired and did not have a fight to surface, support from the defendant, the owner of the underlying coal. As the present decision of our court now allows the plaintiff to recover damages for the withdrawal — by the lateral mining of the defendant of its abutting subjacent coal — of a surface 'support which the Supreme Court has adjudged it never acquired, it seems to me the practical effect of our court’s decision is to nullify the decision of the Supreme Court of Pennsylvania.
I am therefore constrained to record my dissent from the judgment of this court, in so far as it reverses the judgment of the court below and remands the case for further proceedings. I am of opinion the judgment below should have been affirmed.